Case: 10-20483 Document: 00511340005 Page: 1 Date Filed: 01/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2011

                                       No. 10-20483                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

ROBERT ALLEN STANFORD

                                                   Defendant

MICHAEL MARTIN ESSMYER, Sr., Esq.

                                                   Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:09-CR-00342-1


Before GARWOOD, ELROD and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The court has been advised in writing in November 2010 (subsequent to
the filing of the briefs in this appeal) by appellant Essmyer that the district
court, in October 2010, had vacated its prior order or orders denying Essmyer’s
motion to withdraw as counsel for defendant Robert Allen Stanford in cause No.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20483 Document: 00511340005 Page: 2 Date Filed: 01/04/2011



                                 No. 10-20483

H-09-342, United States v. Robert Allen Stanford, et al., United States District
Court for the Southern District of Texas, and had granted Essmyer’s motion to
withdraw as counsel for defendant Robert Allen Stanford in said cause, and that
accordingly appellant Essmyer does thereby “notify the 5th Circuit of the
mootness of this appeal.”    The United States has not advised otherwise.
Accordingly, the instant appeal is hereby dismissed as moot.
                            APPEAL DISMISSED.




                                       2